     Case 1:20-cv-01067-WKW-CSC Document 6 Filed 02/23/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ANTHONY RAY MAPP, # 324498,              )
                                         )
             Petitioner,                 )
                                         )
      v.                                 )     CASE NO. 1:20-CV-1067-WKW
                                         )                [WO]
JAMES BRAZIER; STEVEN T.                 )
MARSHALL, Attorney General for           )
the State of Alabama; and DONALD         )
VALENZA, Sheriff,                        )
                                         )
             Respondents.                )

                                    ORDER

      On February 9, 2021, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 5.) Upon an independent review of

the record, it is ORDERED that the Recommendation is ADOPTED and that this

action is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 23rd day of February, 2021.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
